I114th CONGRESS2d SessionH. R. 5675IN THE HOUSE OF REPRESENTATIVESJuly 7, 2016Ms. McSally (for herself, Ms. Judy Chu of California, Mr. Calvert, Ms. Sinema, Mr. Yoho, Mr. McNerney, Mr. Yoder, and Mr. Takano) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for the conversion of temporary judgeships to permanent judgeships, and for other purposes. 
1.Short titleThis Act may be cited as the Temporary Judgeship Conversion Act of 2016. 2.District judges for the district courts (a)In generalThe existing judgeships for the district of Kansas and the eastern district of Missouri authorized by section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note) and the existing judgeships for the eastern district of Texas, the district of Arizona, the central district of California, the southern district of Florida, the northern district of Alabama, the western district of North Carolina, and the district of New Mexico authorized by section 312(c) of the 21st Century Department of Justice Appropriations Authorization Act (Public Law 107–273, 28 U.S.C. 133 note), as of the effective date of this Act, shall be authorized under section 133 of title 28, United States Code, and the incumbents in those offices shall hold the office under section 133 of title 28, United States Code, as amended by this Act.
(b)TablesIn order that the table contained in section 133(a) of title 28, United States Code, will, with respect to each judicial district, reflect the changes in the total number of permanent district judgeships authorized as a result of subsection (a)— (1)the item relating to Alabama is amended to read as follows:




Alabama:
Northern8
Middle3
Southern3;
(2)the item relating to Arizona is amended to read as follows:     Arizona13; (3)the item relating to California is amended to read as follows:




California:
Northern14
Eastern6
Central28
Southern13; 
(4)the item relating to Florida is amended to read as follows:     Florida: Northern4 Middle15 Southern18; (5)the item relating to Kansas is amended to read as follows:




Kansas6;
(6)the item relating to Missouri is amended to read as follows:     Missouri: Eastern7 Western5 Eastern and Western2;  (7)the item relating to New Mexico is amended to read as follows:




New Mexico7;
(8)the item relating to North Carolina is amended to read as follows:     North Carolina: Eastern4 Middle4 Western5;and (9)by striking the item relating to Texas and inserting the following:




Texas:
Northern12
Southern19
Eastern8
Western13.
3.Effective dateThis Act and the amendments made by this Act shall take effect on the date of enactment of this Act. 